FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                       DATE: December 28, 2018

CASE OF: IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL
         CASES - REPORT 2017-11

DOCKET NO.: SC17-2265                 OPINION FILED: December 20, 2018

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On p. 11 (Appendix), Instruction 8.16, element #1b – the word “victim” was
changed to unbolded text.

On p. 12 (Appendix), Instruction 8.16, under the italicized heading “§ 784.08(2),”
the word “defendant” was changed to unbolded text.

SIGNED: OPINION CLERK


The corrected hard copy will follow.